DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on October 14, 2020 has been entered.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on May 02, 2018 and August 01, 2018 were filed after the mailing date of the Application on May 02, 2018.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on May 15, 2020.  These drawings are accepted by the Office.
Response to Amendment
Amendments filed October 5, 2020 are in compliance with 37 CFR 1.121 and have been fully considered. Amendments to the claims are entered.

Response to Arguments
Applicant’s arguments, see Remarks page 6, filed October 5, 2020, with respect to Claims 6-8 and 11 objection have been fully considered and are persuasive in view of the amendments.  The objections of Claims 6-8 and 11 have been withdrawn. 

Applicant’s arguments, see Remarks page 7, filed October 5, 2020, with respect to the rejection of claim 2 under 35 U.S.C. §112(b) as being indefinite have been fully considered and are persuasive in view of the amendment.  The rejection of claim 2 under 35 U.S.C. §112(b) has been withdrawn. 

Applicant’s arguments, see Remarks page 8, filed October 5, 2020, with respect to the rejection of claim 8 under 35 U.S.C. §112(b) have been fully considered and are persuasive.  The rejection of claim 8 under 35 U.S.C. §112(b) has been withdrawn. 


Regarding Independent claims 6, 7, and 11 applicant submits “that the Examiner's position with respect to the allegedly indefinite claim language is improper in that the Examiner is referring to claim breadth rather than claim indefiniteness, noting claim breadth is not indefiniteness (see MPEP § 2173.04)” with respect of indefiniteness of the term “signal being damaged”. Examiner respectfully disagrees. Neither claims nor specification provide  a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In this case it is not provided how to distinguish a “signal being damaged” from a “signal” not “being damaged”. 
In order to render this issue moot Applicant submits to allegedly change the term “damaged” to “attenuated” in the amended claims. However, it is noted that the features upon which applicant relies (i.e., “attenuated”) are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Further the original specification does not support directly or indirectly the cited feature.
The rejection of the claims 6, 7, and 11 under 35 U.S.C. §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention is respectfully maintained.



Upon further consideration, a new grounds of rejection are made under 35 U.S.C. §112(b) in view of amendments.

Applicant’s arguments, see Remarks pages 9-10, filed October 5, 2020, with respect to Claims 1, 3, 4 and 6 Rejections under 35 U.S.C. § 103 as being unpatentable over Lajiness et al. (U.S. Patent 6469659, hereinafter "Lajiness") in view of Chae (Korean Patent KR-101006344, hereinafter "Chae"); 
Claims 2 and 5 Rejections under 35 U.S.C. § 103 as being unpatentable over Lajiness in view of Yoo (KR-20020094802, hereinafter "Yoo");
 Claims 7, 9 and 11 Rejections under 35 U.S.C. § 103 as being unpatentable over Lajiness in view of Chae and further in view of Wang et al. (U.S. Patent No. 10446938, hereinafter "Wang"); 
Claims 8 and 10 Rejections under 35 U.S.C. § 103 as being unpatentable over Lajiness in view of Yoo and further in view of Wang have been fully considered and are persuasive.  Therefore, the rejections of the amended claims have been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Gaboury et al. (U.S. Patent 8702135B2, hereinafter “Gaboury”). 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7, 9 and 11-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 3-4 each recite the limitation "a radar sensor in a vehicle of claim 1" in line 1.  It is unclear whether it recites the same radar sensor and the same vehicle as claim 1 and if there is more than one sensor and one vehicle claimed. Applicant refers to more than one “radar sensor” and “vehicle” in the dependent claim and the claim staying higher in the line of dependency.
For the purpose of this Action the Office will interpret claims 3-4 as if they would read: “the radar sensor in the vehicle of claim 1”.

Claim 12 is depending on indefinite claim 3 and as the dependent claim includes all the claim 3 limitations. Claim 3 being indefinite renders all the dependent claims indefinite.

Claim 5 recites the limitation "a radar sensor in a vehicle of claim 2" in line 1.  It is unclear whether it recites the same radar sensor and the same vehicle as claim 2 and if there is more than one sensor and one vehicle claimed. Applicant refers to more than one “radar sensor” and “vehicle” in the dependent claim and the claim staying higher in the line of dependency.
For the purpose of this Action the Office will interpret claim 5 as if they would read: “the radar sensor in the vehicle of claim 2”.

In regards of claim 6 the term "a material that prevents transmission signal and a reception signal from being damaged" in claim 6 is a relative term which renders the claim indefinite.  The term "damaged" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In this case it is not provided how to distinguish a “signal being damaged” from a “signal” not “being damaged”.
For the purpose of this action Office will interpret Claim as it would be written reciting: “A method of manufacturing a radome, comprising: preparing a radome body is smaller than a thickness of the second region, and the thickness of the second region is substantially constant”.
	

In regards of claim 7 the term "a material that prevents transmission signal and a reception signal from being damaged" in claim 7 is a relative term which renders the claim indefinite.  The term "damaged" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In this case it is not provided how to distinguish a “signal being damaged” from a “signal” not “being damaged”.
Claim 7 recites the limitations “the first region” in line 12 and the limitation “the second region”.  There is insufficient antecedent basis for these limitations in the claim.
For the purpose of this action Office will interpret Claim 7 as it would be written reciting: “A radar sensor in a vehicle, comprising: a radome; a body; and a Printed Circuit Board (PCB) mounted on the body, and including a transmitter configured to transmit a transmission signal for sensing an object, and a receiver configured to receive a reception signal for sensing the object, wherein the radome comprises: a radome body coupled with the body ”.


Claim 9 is depending on indefinite claim 7 and as the dependent claim includes all the claim 7 limitations. Claim 7 being indefinite renders all the dependent claims indefinite.

In regards of claim 11 the term "a material that prevents transmission signal and a reception signal from being damaged" in claim 11 is a relative term which renders the claim indefinite.  The term "damaged" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In this case it is not provided how to distinguish a “signal being damaged” from a “signal” not “being damaged”.
For the purpose of this action Office will interpret Claim 11 as it would be written reciting: “A method of manufacturing a radar sensor, comprising: preparing a body; mounting a Printed Circuit Board (PCB) on the body; forming a transmitter configured to transmit a transmission signal for sensing an object on a side of the PCB, and forming a receiver configured to receive a reception signal for sensing the object on the side of the PCB; preparing a radome body is penetrated, the depression is arranged in the first region, a thickness of the first region is smaller than a thickness of the second region, and the thickness of the second region is substantially constant”.

Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.
According to MPEP Section 2111.01. IV (Plain Meaning): “To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess. The specification may also include an intentional disclaimer, or disavowal, of claim scope. In both of these cases, "the inventor’s intention, as expressed in the specification, is regarded as dispositive." Phillips v. AWH Corp., 415 F.3d 1303, 1316 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1- 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lajiness in view of Gaboury.
In regards of claim 1, Lajiness teaches a radome for a radar sensor in a vehicle comprising: a radome body having a first region through which a transmission signal is penetrated and a second region through which a reception signal is penetrated (Lajiness, Column 4 lines 49-56: “Radar transmitting/receiving antenna unit 14 preferably includes a radar transmitting/receiving antenna 14' surrounded or encased by a protective radome structure 14", wherein the combination 14 is mounted to the front 12' of the motor vehicle 12. The radome structure 14" is preferably formed of a known low radar signal impedance material so as not to attenuate either transmitted or reflected radar signals”; lines 62-64: “the antenna unit 14 may be mounted to the front 12' of the vehicle 12 behind a front bumper, grill or other fascia 50 as shown in phantom in FIG. 2” –Annex 1); 
Lajiness does not teach a depression formed in-on a side of the radome body facing a position from which the transmission signal is transmitted, among sides of the radome body, wherein the depression is arranged in the first region, a thickness of the 
Gaboury teaches a depression formed in-on a side of the radome body facing a position from which the transmission signal is transmitted, among sides of the radome body, wherein the depression is arranged in the first region, a thickness of the first region is smaller than a thickness of the second region, and the thickness of the second region is substantially constant (Gaboury Fig 1a - Annex 2).
 It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the vehicle radar radome of Lajiness to include depression region facing the transmission antenna of Gaboury in order to reduce attenuation of either transmission or reflected signal (Lajiness, column 4 lines 55-56). As in Lajiness radome, it is within the capabilities of one of ordinary skill in the art to use depression of Gaboury with the predicted result “not to attenuate either transmitted or reflected radar signals” as needed in Lajiness (column 4 lines 55-56).


    PNG
    media_image1.png
    540
    745
    media_image1.png
    Greyscale

Annex 1:  Radome in vehicle radar system

    PNG
    media_image2.png
    783
    748
    media_image2.png
    Greyscale

Annex 2: Radome with depression facing the transmission antenna and one region having larger thickness than the other region.

In regards of claim 2 Lajiness teaches a radome for a radar sensor in a vehicle comprising: a radome body having a first region through which a transmission signal is penetrated and a second region through which a reception signal is penetrated (Lajiness, Column 4 lines 49-56: “Radar transmitting/receiving antenna unit 14 preferably includes a radar transmitting/receiving antenna 14' surrounded or encased by a protective radome structure 14", wherein the combination 14 is mounted to the front 12' of the motor vehicle 12. The radome structure 14" is preferably formed of a known low radar signal impedance material so as not to attenuate either transmitted or reflected radar signals”; lines 62-64: “the antenna unit 14 may be mounted to the front 12' of the vehicle 12 behind a front bumper, grill or other fascia 50 as shown in phantom in FIG. 2” –Annex 1);
Lajiness does not teach a protrusion formed on a side of the radome body facing a position opposite to a position from which the transmission signal is transmitted, among sides of the radome body, wherein the protrusion is arranged in the first region, and a thickness of the first region is larger than a thickness of the second region.
Gaboury teaches a protrusion formed on a side of the radome body facing a position opposite to a position from which the transmission signal is transmitted, among sides of the radome body, wherein the protrusion is arranged in the first region, and a thickness of the first region is larger than a thickness of the second region (Gaboury Fig. 3 – Annex 3).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify radome of Lajiness to include protrusion of Gaboury in order to improve the radar obstruction detection (Lajiness column 2 lines 6-9). As in Lajiness, it is within the capabilities of one of ordinary skill in the art to protrude the region of the radome body facing the direction of the received signal with the predicted result of preventing the “build up of radar blockage or obstruction material” as needed in Lajiness (column 4 lines 59-60).


In regards of claim 3 as best understood by the Office, Lajiness and Gaboury teach the claimed invention as shown above for the claim 1. 
Lajiness further teaches a protrusion formed on the side of the radome between the first region and the second region (Annex 1- element 14”-Radome protruding between regions of transmitting and receiving).
Lajiness does not teach protrusion formed on a same side of the radome body as the depression. 
Gaboury teaches protrusion formed on a same side of the radome body as the depression (Gaboury Fig 3 – Annex 3; Column 5 lines 43-48: “The complimentary piece 300 is indented all along the region 302, as shown, taking into account the variations in the cross-sectional thickness of the badge 100. Specifically, the region 302 is indented more along portions where the badge has higher thickness, and vice versa”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to further modify the vehicle radar radome taught by Lajiness in combination with Gaboury to include depression region on the same side as protrusion region of Gaboury in order to reduce attenuation of either transmission or reflected signal (Lajiness, column 4 lines 55-56). As in Lajiness radome, it is within the capabilities of one of ordinary skill in the art to use depression and protrusion of Gaboury with the predicted result “not to attenuate either transmitted or reflected radar signals” as needed in Lajiness (column 4 lines 55-56).

    PNG
    media_image3.png
    893
    867
    media_image3.png
    Greyscale

Annex 3: Radome with depression on the same side as the protrusion and protrusion having convex shape.

In regards of claim 4 as best understood by the Office Lajiness and Gaboury teach the claimed invention as shown above for the claim 1. 
Lajiness does not teach the depression has a curved shape.
Gaboury teaches the depression has a curved shape (Gaboury, Figure 3 - Annex 3).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the vehicle radar radome of Lajiness to include depression region of curved shape of Gaboury in order to reduce attenuation of either 

In regards of claim 5 as best understood by the Office Lajiness and Gaboury teach the claimed invention as shown above for the claim 2. 
Lajiness does not teach the protrusion has a convex shape.
Gaboury teaches the protrusion has a convex shape (Gaboury, Figure 3 - Annex 3).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify radome of Lajiness to include convex protrusion of Gaboury in order to improve the radar obstruction detection (Lajiness column 2 lines 6-9). As in Lajiness, it is within the capabilities of one of ordinary skill in the art to protrude the region of the radome body with convex shape with the predicted result of preventing the “build up of radar blockage or obstruction material” as needed in Lajiness (column 4 lines 59-60).

In regards of claim 6 as best understood by the Office, Lajiness teaches a method of manufacturing a radome, comprising: preparing a radome body including a material that prevents a transmission signal and a reception signal from being damaged (Lajiness column 4, lines 53-56: “The radome structure 14" is preferably formed of a known low radar signal impedance material so as not to attenuate either transmitted or reflected radar signals”- examiner is entitled to the broadest reasonable interpretation of the claim language in view of the specification, in that “signal not being damaged” is interpreted as not significantly affected by the material, e.g. attenuated); 
wherein the radome body has a first region through which the transmission signal is penetrated and a second region through which the reception signal is penetrated.
Lajiness does not teach forming a depression on a side of the radome body facing a position from which the transmission signal is transmitted, among sides of the radome body, wherein the depression is arranged in the first region, a thickness of the first region is smaller than a thickness of the second region, and the thickness of the second region is substantially constant. 
Gaboury teaches forming a depression on a side of the radome body facing a position from which the transmission signal is transmitted, among sides of the radome body, wherein the depression is arranged in the first region, a thickness of the first region is smaller than a thickness of the second region, and the thickness of the second region is substantially constant. (Gaboury Fig 1a - Annex 2). 
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the method of manufacturing a radome of Lajiness to include depression region facing the transmission antenna of Gaboury in order to reduce attenuation of either transmission or reflected signal (Lajiness, column 4 lines 55-56). As in Lajiness method of manufacturing a radome, it is within the capabilities of one of ordinary skill in the art to use depression of Gaboury with the predicted result “not to attenuate either transmitted or reflected radar signals” as needed in Lajiness (column 4 lines 55-56).

In regards of claim 12 as best understood by the Office Lajiness and Gaboury teach the claimed invention as shown above for the claim 3. 
Lajiness does not teach a width of the depression is larger than a width of the protrusion.
Gaboury teaches a width of the depression is larger than a width of the protrusion (Gaboury, Figure 3 - Annex 3).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to further modify the vehicle radar radome taught by Lajiness in combination with Gaboury to include depression region wider than protrusion region of Gaboury in order to reduce attenuation of either transmission or reflected signal (Lajiness, column 4 lines 55-56). As in Lajiness radome, it is within the capabilities of one of ordinary skill in the art to use depression and protrusion of Gaboury with the predicted result “not to attenuate either transmitted or reflected radar signals” as needed in Lajiness (column 4 lines 55-56).

Claim 7- 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lajiness in view of Gaboury and further in view of Wang.

In regards of claim 7 as best understood by the Office, Lajiness teaches a radar sensor in a vehicle, comprising: 
a radome;
a body; and 

wherein the radome comprises: 
a radome body coupled with the body and including a material that prevents the transmission signal and the reception signal from being damaged (Lajiness, Column 4 lines 49-56: “Radar transmitting/receiving antenna unit 14 preferably includes a radar transmitting/receiving antenna 14' surrounded or encased by a protective radome structure 14", wherein the combination 14 is mounted to the front 12' of the motor vehicle 12. The radome structure 14" is preferably formed of a known low radar signal impedance material so as not to attenuate either transmitted or reflected radar signals”; lines 62-64: “the antenna unit 14 may be mounted to the front 12' of the vehicle 12 behind a front bumper, grill or other fascia 50 as shown in phantom in FIG. 2” –Annex 1).
Lajiness does not teach a Printed Circuit Board (PCB) mounted on the body, and a depression formed on a side of the radome body facing a position from which the transmission signal is transmitted, among sides of the radome body, the depression is arranged in the first region, a thickness of the first region is smaller than a thickness of the second region, and the thickness of the second region is substantially constant.
Gaboury teaches a depression formed on a side of the radome body facing a position from which the transmission signal is transmitted, among sides of the radome body, the depression is arranged in the first region, a thickness of the first region is smaller than a thickness of the second region, and the thickness of the second region is substantially constant (Gaboury Fig 1a - Annex 2).

Neither Lajiness nor Gaboury teach a Printed Circuit Board (PCB) mounted on the body.
Wang teaches a Printed Circuit Board (PCB) mounted on the body (Wang column 12 lines 20-22: “The RF PCB 810 may also have mounted thereon the waveform generator 130 of the radar system 100”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to further modify automotive radar sensor of Lajiness and Gaboury to include RF PCB mounted thereon of Wang in order to simplify design of the system. As in Lajiness, it is within the capabilities of one of ordinary skill in the art to mount the RF PCB on the radome body with the predicted result avoiding “adding significant cost and complexity to the system” as needed in Lajiness (column 1 lines 65-66).

In regards of claim 8 Lajiness teaches a radar sensor in a vehicle comprising:
a radome;
a body; and

a radome body (Lajiness, Column 2 lines 14-18: “a radar unit having an antenna configured for transmitting radar signals and for receiving reflected radar signals, a vehicle speed sensor producing a vehicle speed signal indicative of a travelling speed of a vehicle carrying the radar unit”; Column 4 lines 49-56: “Radar transmitting/receiving antenna unit 14 preferably includes a radar transmitting/receiving antenna 14' surrounded or encased by a protective radome structure 14", wherein the combination 14 is mounted to the front 12' of the motor vehicle 12. The radome structure 14" is preferably formed of a known low radar signal impedance material so as not to attenuate either transmitted or reflected radar signals”; lines 62-64: “the antenna unit 14 may be mounted to the front 12' of the vehicle 12 behind a front bumper, grill or other fascia 50 as shown in phantom in FIG. 2” –Annex 1);
Lajiness does not teach a Printed Circuit Board (PCB) mounted on the body, and
a protrusion formed on a side of the radome body between a first region of the radome body from which the transmission signal is transmitted and a second region of the radome body at which the reception signal is received, among sides of the radome body, and a thickness of a region of the radome body in which the protrusion is formed is larger than a thickness of the second region.
Gaboury teaches a protrusion formed on a side of the radome body between a first region of the radome body from which the transmission signal is transmitted and a as the Applicant don’t submit neither in the claim nor in the specification any specifics on the radar unit transmit or receive directivity Examiner is entitled under the broadest reasonable interpretation of the claim language to assume the receive reflected signal from any reasonable direction).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the radar sensor in the vehicle taught by Lajiness to include depression region wider than protrusion region of Gaboury in order to reduce attenuation of either transmission or reflected signal (Lajiness, column 4 lines 55-56). As in Lajiness radar sensor, it is within the capabilities of one of ordinary skill in the art to use depression and protrusion of Gaboury with the predicted result “not to attenuate either transmitted or reflected radar signals” as needed in Lajiness (column 4 lines 55-56).
Neither Lajiness nor Gaboury teach a Printed Circuit Board (PCB) mounted on the body.
Wang teaches a Printed Circuit Board (PCB) mounted on the body (Wang column 12 lines 20-22: “The RF PCB 810 may also have mounted thereon the waveform generator 130 of the radar system 100”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to further modify radar sensor in the vehicle taught in combination by Lajiness and Gaboury to include RF PCB mounted thereon of Wang in 

In regards of claim 9 as best understood by the Office Lajiness, Gaboury and Wang teach the claimed invention as shown above for the claim 7.	
	Lajiness does not teach the depression has a curved shape.

Gaboury teaches the depression has a curved shape (Gaboury, Figure 3 - Annex 3).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to further modify the radar sensor in the vehicle taught by Lajiness in combination with Gaboury and Wang to include depression region of curved shape of Gaboury in order to reduce attenuation of either transmission or reflected signal (Lajiness, column 4 lines 55-56). As in Lajiness, Gaboury and Wang radar sensor, it is within the capabilities of one of ordinary skill in the art to use depression of curved shape of Gaboury with the predicted result “not to attenuate either transmitted or reflected radar signals” as needed in Lajiness (column 4 lines 55-56).

In regards of claim 10 Lajiness, Gaboury and Wang teach the claimed invention as shown above for the claim 8.	
Lajiness does not teach the protrusion has a convex shape. 
Gaboury teaches the protrusion has a convex shape (Gaboury, Figure 3 - Annex 3).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to further modify the radar sensor in vehicle taught in combination by Lajiness, Gaboury and Wang to include convex protrusion of Gaboury in order to improve the radar obstruction detection (Lajiness column 2 lines 6-9). As in Lajiness, Gaboury and Wang, it is within the capabilities of one of ordinary skill in the art to protrude the region of the radome body with convex shape with the predicted result of preventing the “build up of radar blockage or obstruction material” as needed in Lajiness (column 4 lines 59-60).

In regards of claim 11 as best understood by the Office, Lajiness teaches a method of manufacturing a radar sensor, comprising: 
preparing a body; 
preparing a radome body including a material that prevents the transmission signal and the reception signal from being damaged; (Lajiness column 4, lines 53-56: “The radome structure 14" is preferably formed of a known low radar signal impedance material so as not to attenuate either transmitted or reflected radar signals”);
coupling the radome body with the body (Lajiness column 1, lines 34-35: “the antenna/radome combination is mounted to the front of the vehicle; typically behind the front bumper or grill”).
Lajiness does not teach mounting a Printed Circuit Board (PCB) on the body;

forming a depression on a side of the radome body facing a position from which the transmission signal is transmitted, among sides of the radome body; and on which the depression is formed, wherein the radome body has a first region through which the transmission signal is penetrated and a second region through which the reception signal is penetrated, the depression is arranged in the first region, a thickness of the first region is smaller than a thickness of the second region, and the thickness of the second region is substantially constant.
Gaboury teaches forming a depression on a side of the radome body facing a position from which the transmission signal is transmitted, among sides of the radome body; and on which the depression is formed, wherein the radome body has a first region through which the transmission signal is penetrated and a second region through which the reception signal is penetrated, the depression is arranged in the first region, a thickness of the first region is smaller than a thickness of the second region, and the thickness of the second region is substantially constant (Gaboury Fig 1a - Annex 2).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the method of radome body preparation of Lajiness to include forming a depression of Gaboury in order to reduce attenuation of either transmission or reflected signal (Lajiness, column 4 lines 55-56). As in Lajiness, it is within the capabilities of one of ordinary skill in the art to use depression of Gaboury 
	Neither Lajiness nor Gaboury teach mounting a Printed Circuit Board (PCB) on the body;
forming a transmitter configured to transmit a transmission signal for sensing an object on a side of the PCB, and forming a receiver configured to receive a reception signal for sensing the object on the side of the PCB.
Wang teaches mounting a Printed Circuit Board (PCB) on the body; forming a transmitter configured to transmit a transmission signal for sensing an object; on a side of the PCB, and forming a receiver configured to receive a reception signal for sensing the object on the side of the PCB (Wang column 12, lines 16-22: “In other examples, the vertical receive antenna array 102, the horizontal receive antenna array 104, and/or the transmit phased antenna array 106 may be mounted directly to, or  incorporated within, the RF board 810. The RF PCB 810 may also have mounted thereon the waveform generator 130 of the radar system 100”);
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to further modify method of manufacturing an automotive radar sensor radome of Lajiness and Gaboury to include RF PCB mounted thereon of Wang in order to simplify design of the system. As in Lajiness and Gaboury, it is within the capabilities of one of ordinary skill in the art to mount the RF PCB on the radome body with the predicted result avoiding “adding significant cost and complexity to the system” as needed in Lajiness (column 1 lines 65-66).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fukaya et al. (U.S. Patent 5955752) teaches a semiconductor module having antenna element therein;
Butler (U.S. Patent Application Publication 2002/0093459A1) teaches a low profile antenna radome element with rib reinforcements;
Shinoda et al. (U.S. Patent Application Publication 2005/0001757A1) teaches an automotive radar;
Matsui et al. (U.S. Patent 6518932B1) teaches a radio communication device;
Matsuzawa et al. (U.S. Patent 9110162B2) teaches an antenna cover;
Chow et al. (U.S. Patent 4872019) teaches a radome-lens EHF antenna development;
Geary et al. (United States Patent Application Publication 2018/0131099A1) teaches a system and a method of arranging a radar transceiver unit within a system;
Kim et al. (U.S. Patent 10777878B2) teaches a radome and vehicular radar apparatus comprising same.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER L. SYRKIN whose telephone number is 571-270-7249.  The examiner can normally be reached on Mon-Fri 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER LVOVICH. SYRKIN
Examiner
Art Unit 3648



/VLADIMIR MAGLOIRE/           Supervisory Patent Examiner, Art Unit 3648